Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Knobel (UK2080514) in view of Schirneker (DE19508962).
Knobel discloses substantially all of the claimed limitations including:
1. A fuel-burning device (fig. 1,2c) comprising: 3a container defining a receptacle 1 and having an opening which is at an 4end of the receptacle wherein the opening has a first width (fig. 2c); and 5a fixing mechanism 3,5 mounted in the container through a fixing 6member 5, 50 into which a wick 19 is adapted to insert, wherein the hollow portion has 9a periphery including an expansion slit 51 extending therethrough radially (page 2, lines 120-123), 10wherein the fixing member is radially compressible (fig. 2a,2c), wherein when the fixing 11member is not compressed, (fig. 2a).  
142. The fuel-burning device as claimed in claim 1, wherein the 15fixing member has a tubular portion which defines the hollow portion, 16wherein the tubular portion has a first and second end disposed separately and 17oppositely and the expansion slit is bounded by the first and the second ends, 18and wherein the first and the second ends include a decreasing distance 19therebetween in response to the compression of the fixing member (fig. 2a,2b).  

8CFP-71174. The fuel-burning device as claimed in claim 1, wherein the end 2of the fixing member includes a plurality of handles 13’,14’,15’,16’ 
45. The fuel-burning device as claimed in claim 4, wherein the 5plurality of handles extends radially, wherein each of the plurality of handles 6has a fixed end connected to an outer periphery of the hollow portion and a 7free end, and wherein the free end of one of the plurality of handles and the 8free end of adjacent one of the plurality of handles are spaced (fig. 2a,2b).  
96. The fuel-burning device as claimed in claim 5, wherein the fixed 10end of one of the plurality of handles and the fixed end of adjacent one of the 11plurality of handles are spaced (fig. 1). 
127. The fuel-burning device as claimed in claim 4, wherein each of 13the plurality of handles has a first length extending radially from the outer 14periphery of the hollow portion, a second length extending upwardly from the 15first length, and a third length extending radially from the second length (fig. 1,2a,2b). 
168. The fuel-burning device as claimed in claim 5, wherein each of 17the plurality of handles has a first length extending radially from the outer 18periphery of the hollow portion, a second length extending upwardly from the 19first length, and a third length extending radially from the second length (fig. 1,2a,2b).  
209. The fuel-burning device as claimed in claim 6, wherein each of 21the plurality of handles has a first length extending radially from the outer 22periphery of the hollow portion, a second length extending upwardly from the first length, and a third length extending radially from the second length (fig. 1,2a,2b).  

Knobel teaches the invention as described above but fails to explicitly teach the fixing member abutting the periphery of the receptacle.
Schirneker, in the same or related field of endeavor, teaches that it is known in the art to provide the fixing member abutting the periphery of the receptacle.
Schirneker teaches that such an arrangement provides for centering the wick (col. 4, lines 27-36).
Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the fixing member abutting the periphery of the receptacle as taught by Schirneker into the invention disclosed by Knobel, so as to provide for centering the wick.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Knobel (UK2080514) in view of Schirneker (DE19508962).
Knobel and Schirneker teaches substantially all of the claimed limitations, but fails to specifically recite the container being translucent. 
The claimed tint or color of the container is an obvious modification based on design choice, and depends on esthetic and marketing considerations.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the translucent container into the invention taught by Knobel and Schrineker, so as to provide for esthetic considerations.
In addition, Official Notice is given that translucent containers in fuel burners is old and well known in the art.  Such an arrangement has the clear and obvious benefit of providing for esthetic appeal.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate translucent container into the invention taught by Knobel and Schrineker, so as to provide for esthetic appeal.

	
Allowable Subject Matter
Claims 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

July 27, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762